4 So. 3d 1265 (2009)
Latonya YOUNG, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-238.
District Court of Appeal of Florida, Fifth District.
March 20, 2009.
James S. Purdy, Public Defender, and Edward J. Weiss, Assistant Public Defender, Daytona Beach, for Appellant.
*1266 Bill McCollum, Attorney General, Tallahassee, and Carlos A. Ivanor, Jr., Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In this probation violation case, we affirm the lower court's determination that Appellant violated her probation because she committed a new law violation, contrary to condition 5 of her probation. We remand this case, nevertheless, with instructions that the trial court reduce its oral pronouncement to a written order. See Patt v. State, 876 So. 2d 1278 (Fla. 5th DCA 2004) (affirming revocation of community control and remanding for entry of written order). There is insufficient evidence to support the trial court's oral findings that Appellant violated other conditions of her probation, and therefore, the written order shall include only the condition 5 violation.
AFFIRMED AND REMANDED.
SAWAYA, TORPY and EVANDER, JJ., concur.